Exhibit 10.1

 

THE HOME DEPOT


MANAGEMENT INCENTIVE PLAN

(Effective February 4, 2008)

 

1.                                      Purpose.  The purpose of The Home Depot
Management Incentive Plan is to advance the interests of The Home Depot, Inc.
and its stockholders by motivating key associates of the Company to take actions
that will promote the Company’s long-term success and growth.  The Plan is
designed to provide incentive compensation to key associates by rewarding the
achievement of corporate goals and specifically measured individual goals that
are consistent with and support overall corporate goals.

 

2.                                      Definitions

 

(a)                                “Award” means an award entitling a
Participant to receive incentive compensation subject to the terms and
conditions of the Plan.

 

(b)                               “Board” means the Company’s Board of
Directors.

 

(c)                                “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                               “Committee” means the Leadership Development
and Compensation Committee of the Board.

 

(e)                                “Common Stock” means shares of the Common
Stock, $.05 par value per share, of the Company.

 

(f)                                    “Company” means The Home Depot, Inc., a
Delaware corporation.

 

(g)                               “Disability” means, with respect to a
Participant, the Participant’s becoming eligible for permanent and total
disability benefits under the Company’s or a Subsidiary’s long-term disability
plan.

 

(h)                               “Fair Market Value” means the fair market
value of a share of Common Stock as determined by the Committee from time to
time.  Unless determined otherwise by the Committee, the fair market value shall
be the closing price of the Common Stock on the New York Stock Exchange on the
relevant date or, if no sale occurred on such date, the closing price on the
nearest preceding date on which sales occurred.

 

(i)                                   “Officer” means a Participant who an
officer of the Company.

 

--------------------------------------------------------------------------------


 

(j)                                   “Participant” means a key employee of the
Company or a Subsidiary who is selected by the Committee to participate in the
Plan.

 

(k)                                “Performance Objectives” means the
performance objectives established pursuant to this Plan for Participants who
have received Awards.  Performance Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or the Subsidiary, division, department or function
within the Company or Subsidiary in which the Participant is employed.  Any
Performance Objectives applicable to a Qualified Performance-Based Award shall
be limited to specified levels of the Company’s or Subsidiary’s following
metrics:  (1) Financial Return Metrics: (a) return on equity; (b) return on
capital; (c) return on assets; (d) return on investment; and (2) Earnings
Metrics: (a) earnings per share; (b) total earnings; (c) earnings growth;
(d) earnings before or after interest and taxes; (e) earnings before taxes;
(f) earnings before or after interest, taxes, depreciation and amortization;
(g) operating profit; (h) net income; and (3) Sales Metrics:  (a) total sales;
(b) sales growth; (c) comparable store sales; (d) sales per square foot;
(e) average ticket sales; (f) sales per operating store; and (4) Stock Price
Metrics: (a) increase in the fair market value of the Common Stock; (b) total
return to shareholders; and (5) Cash Flow Metrics: (a) cash flow; (b) operating
cash flow; (c) free cash flow; (d) cash flow return on investment; and (6) Store
Metrics: (a) inventory shrinkage goals; (b) stocking and other labor hours
goals; (c) store payroll goals; (e) markdown goals; (f) workers’ compensation
goals; and (7) Balance Sheet Metrics: (a) inventory; (b) inventory turns;
(c) receivables turnover; and (8) Other Strategic Metrics: (a) gross margin;
(b) gross margin return on investment; (c) market share or market penetration
with respect to specific designated products or product groups and/or specific
geographic areas; (d) timely and successful completion of key Company projects
(including, for example, timely completion within budget); (e) economic value
added (EVA); (f) internal rate of return; (g) net present value targets;
(h) expense or cost level targets; (i) Employer of Choice survey results;
(j) customer satisfaction based on specified objective goals or a
Company-sponsored customer survey; (k) diversity goals; (l) attrition
improvements; (m) productivity improvements; (n) operating cost management
targets; (o) safety record goals. Except in the case of a Qualified
Performance-Based Award, if the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Performance Objectives unsuitable, the Committee may
modify such Performance Objectives or the related minimum acceptable level of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.

 

2

--------------------------------------------------------------------------------


 

(l)                                   “Performance Target” means a target level
of performance, based on one or more Performance Objectives, established for a
Performance Year in accordance with Section 4.

 

(m)                             “Performance Year” means a period coinciding
with the Company’s fiscal year for accounting purposes, which shall be used for
purposes of determining whether Awards are earned by Participants.

 

(n)                               “Plan” means The Home Depot Management
Incentive Plan, as stated herein, and as amended from time to time.

 

(o)                               “Qualified Performance-Based Award” means an
Award or portion of an Award to an Officer that is intended to satisfy the
requirements for “qualified performance-based compensation” under Code
Section 162(m).  The Committee shall designate any Qualified Performance-Based
Award as such at the time of grant.

 

(p)                               “Retirement” means termination of employment
with the Company or a Subsidiary after completing at least 5 years of continuous
employment and attaining age 60.

 

(q)                               “Subsidiary” means a corporation or other
entity (i) more than fifty percent (50%) of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority) are, or (ii) which does not have outstanding shares or
securities (as may be the case in a partnership, joint venture or unincorporated
association), but more than fifty percent (50%) of whose ownership interest
(representing the right generally to make decisions for such other entity) is,
now or hereafter owned or controlled directly or indirectly by the Company.

 

2.                                      Participation.  For each Performance
Year, the Committee shall designate those key employees of the Company and its
Subsidiaries who shall receive Awards under the Plan.  Selection for
participation for one Performance Year shall not confer on a Participant the
right to participate in the Plan for any other Performance Year.

 

3.                                      Awards.  For each Performance Year, each
Participant shall receive an Award entitling the Participant to receive cash
incentive compensation upon the attainment of one or more Performance Targets. 
The Committee may establish different terms for Awards for different
Participants or groups of Participants.  The amount of compensation payable
under an Award may be stated as a dollar amount or as a percentage of the
Participant’s base compensation.  The Committee may provide for

 

3

--------------------------------------------------------------------------------


 

a threshold level of performance below which no amount of compensation will be
paid and a maximum level of performance above which no additional amount of
compensation will be paid, and it may provide for the payment of differing
amounts of compensation for different levels of performance.

 

4.                                      Establishment of Performance Targets. 
Within the first ninety (90) days of each Performance Year, the Committee shall
establish one or more Performance Targets for that Performance Year.  Each
Performance Target shall be specified as a percentage increase in or attainment
of a specific level of a Performance Objective for the Performance Year.

 

5.                                      Payment of Awards.  Within ninety (90)
days following the end of each Performance Year, the Committee shall determine
whether the Performance Targets for such Performance Year have been satisfied
and shall certify its determination in approved minutes of the Committee meeting
held for such purpose.  If the Committee certifies that one or more Performance
Targets for a Performance Year have been achieved, all compensation payable in
respect of Awards subject to such Performance Target shall be paid to
Participants as soon as reasonably practicable thereafter; provided, however,
that the Committee may permit the deferral of such compensation under a deferred
compensation plan of the Company or a Subsidiary.  If a Performance Target for a
Performance Year is not achieved, the Committee in its sole discretion may
determine that all or a portion of any Award shall be deemed to be earned based
on such criteria as the Committee deems appropriate, including without
limitation individual performance or the performance of the Subsidiary or
business division employing the Participant; provided, however, that the
Committee shall not have such discretion with respect to any Qualified
Performance-Based Award.  Any Award that is not considered earned in accordance
with this Section shall be forfeited.

 

6.                                      Partial Years of Participation. The
Committee may establish rules and procedures for partial years of participation
consistent with the following:

 

(a)          Employment Termination.  If a Participant terminates employment
with the Company before payment of Awards are made for a Performance Year for
reasons other than death, Disability or Retirement, any Award granted to the
Participant in respect of that Performance Year shall be forfeited and
cancelled.

 

(b)         New Hires.  In the case of an associate who is hired by the Company
or a Subsidiary after the beginning of a Performance Year, the Committee may in
its discretion designate such associate as a Participant in the Plan for that
Performance Year, provided that the Committee may specify that such a
Participant’s Award shall be determined only with respect to the portion of the

 

4

--------------------------------------------------------------------------------


 

Performance Year during which the Participant is employed by the Company or
Subsidiary in the eligible position.

 

(c)          Death, Disability or Retirement.  A Participant whose employment
terminates during a Performance Year because of death or Disability, or because
of Retirement (contingent on attainment of the applicable Performance Targets
for such Performance Year), may, at the discretion of the Committee and under
such rules as the Committee may from time to time prescribe, be eligible for
consideration for a pro-rata Award based on the period of active employment
during the Performance Year.

 

(d)         Promotions and Transfers.  A Participant who is transferred to a
non-exempt, hourly or other ineligible position during the Performance Year
shall forfeit any Award granted to the Participant in respect of that
Performance Year. An employee who is promoted to an eligible position, or a
Participant who is transferred from one eligible position to another, during a
Performance Year, may, at the discretion of the Committee and under such
rules as the Committee may from time to time prescribe, be eligible for
consideration for a pro-rata Award based on the period in the eligible position
during the Performance Year.

 

(e)          Leave of Absence. A Participant who is on a leave of absence other
than a personal leave for more than ninety (90) consecutive days during the
Performance Year, or who is on a personal leave of absence for more than thirty
(30) consecutive days, shall forfeit any portion of an Award attributable to
said period of leave pursuant to such rules as the Committee may establish.

 

7.                                      Maximum Amount of Qualified
Performance-Based Awards.  The maximum dollar amount of compensation that may be
paid to any Participant in respect of Qualified Performance-Based Awards for a
single Performance Year shall be three tenths of one percent (.3%) of the
Company’s net income for the Performance Year.

 

8.                                      Adjustments.  To the extent that a
Performance Target is based on an increase in the Fair Market Value of the
Common Stock, in the event of any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, any merger, consolidation, spin-off, reorganization, partial or
complete liquidation or other distribution of assets (other than a normal cash
dividend), issuance of rights or warrants to purchase securities or any other
corporate transaction having an effect similar to any of the foregoing, then the
Committee may make or provide for such adjustments in such Performance Target as
the Committee in its sole discretion may in good faith determine to be equitably
required in order to prevent dilution or enlargement of the rights of
Participants.

 

5

--------------------------------------------------------------------------------


 

9.                                      Tax Withholding.  The Company shall be
entitled to withhold from any payment made under the Plan the full amount of any
required federal, state or local taxes.

 

10.                               Nontransferability of Benefits.  A Participant
may not assign or transfer any interest in an Award.  Notwithstanding the
foregoing, upon the death of a Participant, the Participant’s rights and
benefits under the Plan shall pass by will or by the laws of descent and
distribution.

 

11.                               Administration and Interpretation.  Subject to
the express provisions of the Plan, the Committee shall have complete authority
to interpret the Plan, to prescribe rules and requirements relating to it, and
to make all determinations necessary or advisable in the administration of the
Plan, including, without limitation, the amending or altering of the Plan as may
be required to comply with or conform to any federal, state or local laws or
regulations.

 

12.                               Amendment and Termination of Plan.  The
Committee may at any time terminate the Plan and may at any time and from time
to time amend or modify the Plan in any respect; provided, however, that no
amendment shall be effective without approval of the stockholders of the Company
if the amendment would increase the maximum amount of compensation payable to a
Participant in any Performance Year pursuant to Qualified Performance-Based
Awards as specified in Section 7.  Neither the termination of the Plan nor any
amendment to the Plan shall reduce benefits accruing under Awards granted prior
the date of such termination or amendment.

 

13.                               Governing Law.  The Plan shall be governed and
construed in accordance with the laws of the State of Georgia.  As a condition
to eligibility to receive an Award under the Plan, each Participant irrevocably
consents to the exclusive jurisdiction of the courts of the State of Georgia and
of any federal court located in the Northern District of Georgia in connection
with any action or proceeding arising out of or relating to this Plan, any
document or instrument delivered pursuant to or in connection with this Plan, or
any alleged breach of this Plan or any such document or instrument.

 

14.                               Effective Dates and Stockholder Approval. 
This Plan shall be effective for periods beginning on and after February 4,
2008, provided that no Qualified Performance-Based Award shall be effective if
the Plan is not approved by a vote of the stockholders of the Company at an
annual meeting or special meeting.

 

15.                               Offsets.  As a condition to eligibility for an
Award, each Participant consents to the deduction from the Award of any amounts
owed by the Participant to the Company to the extent permitted by applicable
law.

 

6

--------------------------------------------------------------------------------


 

16.                               No Rights to Continued Employment. 
Participation in the Plan does not create or constitute an express or implied
employment contract between the Company and the Participant nor limit the right
of the Company to discharge or otherwise deal with a Participant without regard
to the existence of the Plan.

 

17.                               Unfunded Plan.  The Plan shall at all times be
an unfunded payroll practice and no provision shall at any time be made with
respect to segregating assets of the Company for payment of any Award.  No
Participant or any other person shall have any interest in any particular assets
of the Company by reason of the right to receive an Award under the Plan and any
such Participant or any other person shall have only the rights of a general
unsecured creditor of the Company.

 

18.                               Limitations Period For Claims.  Any person who
believes he or she is being denied any benefit or right under the Plan may file
a written claim with the Committee.  Any claim must be delivered to the
Committee within forty-five (45) days of the later of the end of the Award
Period to which the claim relates or the specific event giving rise to the
claim. Untimely claims will not be processed and shall be deemed denied.  The
Committee, or its designated agent, will notify the Participant of its decision
in writing as soon as administratively practicable.  Claims not responded to by
the Committee in writing within ninety (90) days of the date the written claim
is delivered to the Committee shall be deemed denied. The Committee’s decision
is final and conclusive and binding on all persons.  No lawsuit relating to the
Plan may be filed before a written claim is filed with the Committee and is
denied or deemed denied and any lawsuit must be filed within one year of such
denial of deemed denial or be forever barred.

 

7

--------------------------------------------------------------------------------